Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reason for an Allowance
COMES NOW the patent office by the examiner and states at least a reason for the allowance of this application, to wit that the prior art neither anticipates nor in any reasonable combination suggests a substrate connecting structure including a substrate that includes a flat base material having a first substrate and a second surface at a side opposite the first surface, a first resist and a first wiring layer arranged on the first surface and a second resist and a second wiring layer arranged on the second surface wherein a through-hole extends through the base material; a connection metal body that includes a connection portion connected to the second wiring layer and a projection inserted into the through-hole; and a mounted component mounted on the substrate wherein the substrate, the connection metal body and the mounted component are electrically connected to one another, the mounted component and the connection metal body are joined by a fist joining portion formed from a metal bonding material, the first wiring layer is covered by the first resist at a periphery of the through-hole, the connection metal body is connected to the mounted component only at a distal end surface of the projection, the second resist includes a boundary portion that exposes a wiring layer connecting portion of the second wiring layer at a periphery of the through-hole, the wiring layer connecting portion being connected to the connecting portion, and the connecting portion and the wiring layer connecting portion are joined by a  second joining portion from a metal bonding material.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, peter vo, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     /CARL J ARBES/                Primary Examiner, Art Unit 3729